DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 1/6/2022, is acknowledged. Claim 1 is amended. Claims 1 – 6 and 10 – 12 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 6 and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0110022 (“Sano”) in view of US 2012/0031528 (“Hayashi”).
Regarding claim 1, Sano teaches a steel sheet (Title), comprising a chemical composition ([0102]-[0149]) which is compared to that of the present claims in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition of the steel sheet taught by Sano overlaps with the chemical composition of the instant claim for each and every recited element.
Further, regarding the microstructure of the steel sheet, Sano teaches that bainite may be the primary phase, preferably constituting 5-80 area% of the steel sheet ([0072]). Sano teaches that the total content of ferrite+bainite should preferably constitute 50-99 area% of the steel sheet ([0069]). Thus, when bainite is the primary phase, ferrite is preferably present in an amount of 45-94 area%.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the ferrite (45-94 area%) and bainite (5-80 area%) area ratios suggested by Sano overlap with the claimed ferrite (5-60 area%) and bainite (40-85 area%) area ratios of the instant claim.
Sano is silent with respect to a precipitate density of Ti(C,N) and Nb(C,N) each having a circle-equivalent diameter of 10 nm or less, the instant claim requiring such a precipitate density of 1010 precipitates/mm3 or more.
Hayashi teaches a high-strength steel sheet with excellent fatigue, elongation, and collision characteristics (Title). Hayashi teaches that the steel sheet has a density of Ti(C,N) precipitates having sizes of 10 nm or smaller in a range of 1010 precipitates/mm3 or more ([0011], L 11-13). Further, Hayashi teaches that such a precipitate density is advantageous as a high yield stress may be realized, thereby achieving a high collision absorbing ability ([0027]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hayashi, and process the steel sheet of Sano such that a density of Ti(C,N) precipitates having sizes of 10 nm or smaller in a range of 1010 precipitates/mm3 or more is achieved. Such a high precipitate density allows for a high yield stress to be realized in the steel sheet, thereby achieving a high collision absorbing ability.
Sano is silent with respect to a ratio (Hvs/Hvc) of a hardness at 20 μm in depth from a surface (Hvs) to a hardness of the center of a sheet thickness (Hvc), the instant claim requiring such a ratio of 0.85 or more.
Hayashi teaches a high-strength steel sheet with excellent fatigue, elongation, and collision characteristics (Title). Hayashi teaches that the steel sheet has a ratio (Hvs/Hvc) of a hardness (Hvs) at a depth of 10 μm from a surface to a hardness (Hvc) at a center of a sheet thickness is in the range of 0.85 or more ([0011], L 13-16). Further, Hayashi teaches that such a ratio is advantageous as excellent fatigue properties including a high fatigue strength ratio can be achieved ([0027]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hayashi, and process the steel sheet of Sano such that a ratio (Hvs/Hvc) of a hardness (Hvs) at a depth of 10 μm from a surface to a hardness (Hvc) at a center of a sheet thickness is in the range of 0.85 or more. Such a ratio allows for excellent fatigue properties in the steel sheet, including a high fatigue strength ratio.
Moreover, the Examiner asserts that although modified Sano teaches a ratio (Hvs/Hvc) wherein the hardness (Hvs) is measured at a depth of 10 μm rather than the as-claimed depth of 20 μm, an ordinarily skilled artisan would appreciate such ratios to be reflective of substantially identical properties of the steel sheets.
Sano is silent to define a region surrounded by a grain boundary having a misorientation 15° or more and having a circle-equivalent diameter of equal to or greater than 0.3 μm as a “crystal grain”, the instant claim requiring that a proportion of “crystal grains” each having an intragranular misorientation of 5-14° is in the range of 20-100% by area ratio. Notably, such definition of a “crystal grain” appears to be a novelty which Applicant has devised themselves, and as such an equivalent definition/property will not be found in the art before the effective filing date of the present application. It is noted that something which is old does not become patentable upon the discovery of a “new property” (MPEP 2112 I).
It has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, it is prima facie expected that the steel sheet of modified Sano would possess a ratio of grains having an intragranular misorientation in a range of 5-14° within the range of 20-100 area% absent evidence to the contrary, in view of the substantial similarity of the composition of Sano to that currently claimed.
Moreover, Sano teaches a first hot-rolling process including slab heating in a temperature range of 1000°C to 1200°C ([0158]; presumably possessing substantial overlap with or falling entirely within Applicant’s disclosed slab heating and hot rolling temperature of “SRTmin” to 1260°C at [0076] of the specification) with cumulative reduction of 40% or more per pass wherein passes are carried out 10 times or less ([0159]; overlapping cumulative strain of 0.5 to 0.6 at [0078] of the specification) followed by multiple cooling steps including a cooling at 600°C to 800°C under an average cooling rate of 15°C/second to 300°C/second held for 1 to 15 seconds ([0191] and [0193]; overlapping first cooling at [0086] of the specification) followed by another cooling to a temperature of room temperature to 350°C under an average cooling rate of 50°C/second to 300°C/second ([0195]).
Notably, the claims do not contain product by process language nor does the specification preclude additional heat treatment and processing conditions in excess of those described above.
To be clear, it would be prima facie obvious to the ordinarily skilled artisan at the time the invention was filed to expect the steel of modified Sano to possess a ratio of grains having an intragranular misorientation in a range of 5-14° within the range of 20% to 100% in view of the substantial similarity of the processing conditions disclosed in Sano at [0158], [0170], [0182], [0191], [0193], and [0195], the substantially similar composition disclosed at [0102]-[0149] as discussed previously, and the substantial similarity in additional properties as modified by the Hayashi reference.
Additionally, Sano describes that the steel can be imaged and the ratio of orientation can be obtained using EBSD ([0054]), and that the misorientation between adjacent pixels of an image of the steel can be calculated using EBSP-OIM by a measurement step of 0.5μm or less at a magnification of 1500-fold, a position in which the misorientation between the adjacent measurement points is more than 15° regarded as a grain border, the circle equivalent diameter is calculated, and then the grain sizes of the microstructure are obtained ([0089]-[0091]) such that the area fraction of coarse grains is 0% to 10% ([0092]).
Regarding claim 2, Sano is silent with respect to an average dislocation density of the steel sheet, the instant claim requiring such a dislocation density of 1∙1014 m-2 or less.
As previously discussed, Hayashi teaches a high-strength steel sheet with excellent fatigue, elongation, and collision characteristics (Title). Hayashi teaches that the steel sheet may have an average dislocation density in a range of 1∙1014 m-2 or less ([0013]). Further, Hayashi teaches that such an average dislocation density is advantageous as above the aforementioned range, a high dislocation density may lead to reduced elongation of the steel sheet ([0076], L 5-9).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hayashi, and limit the average dislocation density of the steel sheet to 1∙1014 m-2 or less. Such a low dislocation density avoids the problem of reduced elongation of the steel sheet.
Regarding claim 3, Sano provides various examples of steel compositions meeting the compositional requirements of instant claim 1, possessing tensile strength values above 480 MPa (Tables 19-2, 20-2).
Sano is silent with respect to a ratio of tensile strength and yield strength of the steel sheet, the instant claim requiring such a ratio of 0.80 or more. Notably, Sano does not disclose the yield strength of any example steels within the reference.
As previously discussed, Hayashi teaches a high-strength steel sheet with excellent fatigue, elongation, and collision characteristics (Title). Hayashi teaches that a yield ratio (i.e. a ratio between the tensile and yield strength of the steel sheet) of the steel sheet is 0.80 or more ([0059], L 17-20; [0082]). Further, Hayashi teaches that such a yield ratio is advantageous as a high yield ratio is indicative of improved fatigue properties of the steel sheet ([0113], L 22-24).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hayashi, and process the steel sheet of Sano such that a yield ratio of the steel sheet is 0.80 or more. Such a high yield ratio is indicative of improved fatigue properties of the steel sheet.
Sano is silent with respect to a fatigue strength ratio of the steel sheet, the instant claim requiring such a fatigue strength ratio of 0.45 or more. Sano does teach, however, that the fatigue limit ratio of the steel sheet is improved by refining the average volume diameter of grains in the steel sheet to a range of 5-30 μm ([0085]-[0086]).
As previously discussed, Hayashi teaches a high-strength steel sheet with excellent fatigue, elongation, and collision characteristics (Title). Hayashi teaches that a fatigue strength ratio of the steel sheet may be in a range of 0.45 or more ([0012]). Hayashi teaches that such a fatigue strength ratio is possessed when the aforementioned ratio (Hvs/Hvc) or 0.85 or greater is achieved ([0087]; [0117]; Fig. 1) Further, Hayashi teaches that such a ratio is advantageous as it is indicative of improved fatigue properties; for example, generation of fatigue cracks in the steel sheet may be suppressed ([0078]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hayashi and process the steel sheet such that a fatigue strength ratio of 0.45 or more is achieved, such as by setting the ratio (Hvs/Hvc) to 0.85 or more as has been done previously. Such a high fatigue strength ratio may assist to suppress fatigue cracks in the steel sheet.
Sano is silent with respect to a product of the tensile strength and a limit form height in a saddle type stretch flange test, the instant claim requiring such a product equal to or greater than 19500 mm∙MPa. Notably, such a test appears to be a novelty which Applicant has devised themselves, and as such an equivalent property will not be found in the art before the effective filing date of the present application. It is noted that something which is old does not become patentable upon the discovery of a “new property” (MPEP 2112 I).
However, it has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, it is prima facie expected that the steel sheet of modified Sano would possess a product of the TS and a limit forming height in a saddle type stretch flange test being equal to or greater than 19500 mm∙MPa absent evidence or persuasive reasoning to the contrary.

Regarding claim 4, as discussed previously, Sano teaches that the steel sheet may contain 0.001-2.0 mass% Cr ([0132]) and 0.001-0.005 mass% B ([0124]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Cr (0.001-2.0 mass%) and B (0.001-0.005 mass%) content taught by Sano overlap with the claimed Cr and B content (at least one of 0.05-1.0 mass% Cr and 0.0005-0.10 mass% B) of the instant claim.
Regarding claim 5, as discussed previously, Sano teaches that the steel sheet may contain 0.001-1.0 mass% Mo ([0131]), 0.001-2.0 mass% Cu ([0139]), and 0.001-2.0 mass% Ni ([0133]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Mo (0.001-1.0 mass%), Cu (0.001-2.0 mass%), and Ni (0.001-2.0 mass%) content taught by Sano overlap with the claimed Mo, Cu, and Ni content (at least one of 0.01-1.0 mass% Mo, 0.01-2.0 mass% Cu, and 0.01-2.0 mass% Ni) of the instant claim.
Regarding claim 6, as discussed previously, Sano teaches that the steel sheet may contain 0.0001-0.01 mass% Ca ([0128]), 0.0001-0.01 mass% Mg ([0126]), 0.0001-0.2 mass% Zr ([0135]), and 0.0001-0.1 mass% REM ([0127]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Ca (0.0001-0.01 mass%), Mg (0.0001-0.01 mass%), Zr (0.0001-0.2 mass%), and REM (0.0001-0.1 mass%) content taught by Sano overlap with the claimed Ca, Mg, Zr, and REM content (at least one of 0.0001-0.05 mass% Ca, 0.0001-0.05 mass% Mg, 0.0001-0.05 mass% Zr, and 0.0001-0.05 mass% REM) of the instant claim.
Regarding claim 10, Sano teaches that an electro-coating, hot-dip coating, and/or evaporation coating may be formed on the surface of the steel sheet ([0150]). Such coatings would satisfy the claimed requirement that a “plating layer” is formed on a surface of the steel sheet.
Regarding claim 11, Sano teaches that a hot-dip galvanized layer may be formed on the surface of the steel sheet ([0150]).
Regarding claim 12, Sano teaches that an alloyed hot-dip galvanized layer may be formed on the surface of the steel sheet ([0150]).

Claim 1 – 6 and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0031528 (“Hayashi”).
Regarding claim 1, Hayashi teaches a steel sheet (Title) having a composition ([0050]-[0069]) that is compared to that of the instant claim in Table 2.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition of the steel sheet taught by Hayashi overlaps with the chemical composition of the instant claim for each and every recited element.
Regarding the microstructure of the steel sheet, Hayashi teaches that the steel sheet contains 40 area% or more of bainite ([0071]), and the balance may be ferrite ([0071]), thus containing ferrite in an amount of 0-60 area% in such a case. Such a structure encompasses the claimed ferrite (5-60 area%) and bainite (40-85 area%) area ratios of the instant claim. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Further, Hayashi teaches that the steel sheet has a density of Ti(C,N) precipitates having sizes of 10 nm or smaller in a range of 1010 precipitates/mm3 or more ([0011], L 11-13). Hayashi also teaches that the steel sheet has a ratio (Hvs/Hvc) of a hardness (Hvs) at a depth of 10 μm from a surface to a hardness (Hvc) at a center of a sheet thickness is in the range of 0.85 or more ([0011], L 13-16). The Examiner asserts that although Hayashi teaches a ratio (Hvs/Hvc) wherein the hardness (Hvs) is measured at a depth of 10 μm rather than the as-claimed depth of 20 μm, an ordinarily skilled artisan would appreciate such ratios to be reflective of substantially identical properties of the steel sheets.
Hayashi is silent to define a region surrounded by a grain boundary having a misorientation 15° or more and having a circle-equivalent diameter of equal to or greater than 0.3 μm as a “crystal grain”, the instant claim requiring that a proportion of “crystal grains” each having an intragranular misorientation of 5-14° is in the range of 20-100% by area ratio. Notably, such definition of a “crystal grain” appears to be a novelty which Applicant has devised themselves, and as such an equivalent definition/property will not be found in the art before the effective filing date of the present application. It is noted that something which is old does not become patentable upon the discovery of a “new property” (MPEP 2112 I).
It has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, it is prima facie expected that the steel sheet of Hayashi would possess a ratio of grains having an intragranular misorientation in a range of 5-14° within the range of 20-100 area% absent evidence to the contrary, in view of the substantial similarity of the composition and structure of Hayashi to that currently claimed, as well as possession of all other claimed properties of the steel sheet.
Regarding claim 2, Hayashi teaches that the steel sheet may have an average dislocation density in a range of 1∙1014 m-2 or less ([0013]).
Regarding claim 3, Hayashi teaches that the steel sheet has a tensile strength of 590 MPa or more ([0026]; falling within the claimed range of 480 MPa or more). Further, Hayashi teaches that a yield ratio (i.e. a ratio between the tensile and yield strength of the steel sheet) of the steel sheet is 0.80 or more ([0059], L 17-20; [0082]). Even further, Hayashi teaches that a fatigue strength ratio of the steel sheet may be in a range of 0.45 or more ([0012]).
Hayashi is silent with respect to a product of the tensile strength and a limit form height in a saddle type stretch flange test, the instant claim requiring such a product equal to or greater than 19500 mm∙MPa. Notably, such a test appears to be a novelty which Applicant has devised themselves, and as such an equivalent property will not be found in the art before the effective filing date of the present application. It is noted that something which is old does not become patentable upon the discovery of a “new property” (MPEP 2112 I).
However, it has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, it is prima facie expected that the steel sheet of Hayashi would possess a product of the TS and a limit forming height in a saddle type stretch flange test being equal to or greater than 19500 mm∙MPa absent evidence or persuasive reasoning to the contrary, in view of the substantially identical composition to that of the present claim, the substantially identical microstructure to that of the present claim, and all other shared properties between the steel sheet of the present claim and that disclosed by Hayashi.
Regarding claim 4, as illustrated in Table 2 previously, Hayashi teaches amounts of Cr and B which fall within the amounts of the instant claim.
Regarding claim 5, as illustrated in Table 2 previously, Hayashi teaches amounts of Mo, Cu, and Ni which each overlap the amounts of the instant claim. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 6, as illustrated in Table 2 previously, Hayashi teaches amounts of Ca and Mg which fall within the amounts of the instant claim.
Regarding claim 10, Hayashi teaches that a plating layer may be formed on a surface of the steel sheet (see Table 4 of Hayashi).
Regarding claim 11, Hayashi teaches that the plating layer may be a hot-dip galvanizing layer (see Table 4 of Hayashi).
Regarding claim 12, Hayashi teaches that the plating layer may be an alloyed hot-dip galvanizing layer (see Table 4 of Hayashi).

Double Patenting









The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 6 and 10 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 of U.S. Patent No. 10,889,879 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the ‘879 patent are overlapping in scope. Further, while not all limitations are explicitly present in the claims of the ‘879 patent, the ‘879 patent discloses a substantially similar processing method for the claimed steel sheet (Col 14, L 46 – Col 19, L 23) as is present in the instant specification, and thus is claiming essentially obvious variants of same steel sheet while explicitly claiming different properties.

Claims 1 – 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 10 of U.S. Patent No. 10,913,988 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the ‘988 patent are overlapping in scope. Further, while not all limitations are explicitly present in the claims of the ‘988 patent, the ‘988 patent discloses a substantially similar processing method for the claimed steel sheet (Col 12, L 33 – Col 14, L 45) as is present in the instant specification, and thus is claiming essentially obvious variants of same steel sheet while explicitly claiming different properties.

Claims 10 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 10 of U.S. Patent No. 10,913,988 (of record) in view of US 2016/0068937 (“Nakajima”; of record).
Although the ‘988 patent does not explicitly claim a plating layer on the surface of the steel sheet, nor that the plating layer is a hot-dip galvanizing layer or alloyed hot-dip galvanizing layer, Nakajima teaches a hot-rolled steel sheet of similar composition and made by similar processing methods. Nakajima teaches that a plating treatment may be initiated by passing the steel sheet through a hot-dip galvanizing bath to form a hot-dip galvanizing layer on a surface of the steel sheet ([0034]; [0088], L 6-8), and that after being immersed in the hot-dip galvanizing bath, the galvanized layer may be subjected to alloying treatment to produce a galvannealed steel sheet ([0088], L 18-20).
It would have been obvious to an ordinarily skilled artisan to incorporate the aforementioned processing steps taught by Nakajima unto the steel sheet claimed in the ‘988 patent, thereby forming a hot-dip galvanizing layer, which may be alloyed. Such processing steps are conventional and have been done to steel sheets of a similar composition and desired application.

Claims 1 – 6 and 10 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5 of U.S. Patent No. 10,689,737 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the ‘737 patent are overlapping in scope. Further, while not all limitations are explicitly present in the claims of the ‘737 patent, the ‘737 patent discloses a substantially similar processing method for the claimed steel sheet (Col 12, L 59 – Col 17, L 3) as is present in the instant specification, and thus is claiming essentially obvious variants of same steel sheet while explicitly claiming different properties.

Claims 1 – 6 and 10 – 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5 and 9 – 11 of copending Application No. 16/314,951 (US 2019/0241996; of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the ‘951 application are overlapping in scope. Further, while not all limitations are explicitly present in the claims of the ‘951 application, the ‘951 application discloses a substantially similar processing method for the claimed steel sheet ([0140]-[0174]) as is present in the instant specification, and thus is claiming essentially obvious variants of same steel sheet while explicitly claiming different properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 – 6 and 10 – 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5 and 9 – 11 of copending Application No. 16/315,120 (US 2019/0226061; of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the ‘120 application are overlapping in scope. Further, while not all limitations are explicitly present in the claims of the ‘120 application, the ‘120 application discloses a substantially similar processing method for the claimed steel sheet ([0146]-[0186]) as is present in the instant specification, and thus is claiming essentially obvious variants of same steel sheet while explicitly claiming different properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 – 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 of copending Application No. 15/538,404 (US 2017/0349967; of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the ‘404 application are overlapping in scope. Further, while not all limitations are explicitly present in the claims of the ‘404 application, the ‘404 application discloses a substantially similar processing method for the claimed steel sheet ([0145]-[0173]) as is present in the instant specification, and thus is claiming essentially obvious variants of same steel sheet while explicitly claiming different properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10 – 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 of copending Application No. 15/538,404 (US 2017/0349967; of record) in view of US 2016/0068937 (“Nakajima”; of record).
Although the ‘404 application does not explicitly claim a plating layer on the surface of the steel sheet, nor that the plating layer is a hot-dip galvanizing layer or alloyed hot-dip galvanizing layer, Nakajima teaches a hot-rolled steel sheet of similar composition and made by similar processing methods. Nakajima teaches that a plating treatment may be initiated by passing the steel sheet through a hot-dip galvanizing bath to form a hot-dip galvanizing layer on a surface of the steel sheet ([0034]; [0088], L 6-8), and that after being immersed in the hot-dip galvanizing bath, the galvanized layer may be subjected to alloying treatment to produce a galvannealed steel sheet ([0088], L 18-20).
It would have been obvious to an ordinarily skilled artisan to incorporate the aforementioned processing steps taught by Nakajima unto the steel sheet claimed in the ‘404 application, thereby forming a hot-dip galvanizing layer, which may be alloyed. Such processing steps are conventional and have been done to steel sheets of a similar composition and desired application.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments









Applicant’s remarks filed 1/6/2022 are acknowledged and have been fully considered. Applicant has argued that the amendments to independent claim 1 distinguish over the applied prior art rejections of record. It is noted that the Examiner has withdrawn the aforementioned grounds of rejection. As such, Applicant’s arguments are moot.
Upon further search and consideration of the present claims, new grounds of rejection have been entered by the Examiner, citing the Sano and Hayashi references. Applicant’s arguments do not appear to have relevance to the newly entered grounds of rejection.

Regarding the obviousness-type double patenting rejections of record, Applicant has maintained their position that none of the cited references teach or suggest a steel sheet as presently claimed. As Applicant has not provided a basis for this traversal beyond alleging that the cited references do not teach or suggest a steel sheet as presently claimed, the Examiner maintains the rejections of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735  

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735